Citation Nr: 1517555	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  14-31 233A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the previously denied claim for entitlement to service connection for lumbar spine arthritis.

2.  Whether new and material evidence has been presented to reopen the previously denied claim for entitlement to service connection for a right eye disability.

3.  Entitlement to service connection for left lower extremity radiculopathy.

4.  Entitlement to service connection for right lower extremity radiculopathy.

5.  Entitlement to an initial rating in excess of 10 percent for right knee arthritis.

6.  Entitlement to a disability rating in excess of 10 percent for left knee arthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1954 to June 1963.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of an October 2013 rating decision of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned in March 2015.

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Board notes that additional evidence was received after the March 2014 statement of the case and it has not been considered by the agency of original jurisdiction (AOJ); remand for such consideration is not required because the Veteran will not be prejudiced by the Board's actions on appeal.  In regards to his request for reopening a claim of service connection for lumbar spine arthritis, the Board will reopen the claim and grant the underlying service connection claim on the merits.  In regards to the two claims of service connection for lower extremity radiculopathies, the Board will also grant those claims in full.  The remaining claims on appeal will be remanded for further development and so the AOJ will have the opportunity to review the new evidence and issue a supplemental statement of the case.  See 38 C.F.R. § 20.1304(c) (2014).

The issues of entitlement to an increased rating for left and right knee arthritis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Service connection for lumbar spine arthritis was previously denied in a September 2010 rating decision on the basis that the disability was not incurred in or aggravated by military service.  The Veteran did not appeal this decision.  

2.  Evidence received since the September 2010 denial was not previously considered by agency decision makers; is not cumulative and redundant of evidence already of record; relates to unestablished facts; and raises a reasonable possibility of substantiating his claim of service connection for lumbar spine arthritis.

3.  Service connection for an eye disability was previously denied in an April 2002 rating decision on the basis that there was no diagnosed eye disability.  The Veteran did not appeal this decision.

4.  Evidence received since the April 2002 denial was not previously considered by agency decision makers; is not cumulative and redundant of evidence already of record; relates to unestablished facts; and raises a reasonable possibility of substantiating his claim of service connection for a right eye disability.

5.  The Veteran's lumbar spine arthritis is causally related to symptoms of back pain and stiffness in service.

6.  The Veteran's left lower extremity radiculopathy is causally related to his service-connected lumbar spine arthritis.

7.  The Veteran's right lower extremity radiculopathy is causally related to his service-connected lumbar spine arthritis.
CONCLUSIONS OF LAW

1.  The September 2010 rating decision that denied service connection for lumbar spine arthritis is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  New and material evidence has been received, and the petition to reopen the issue of entitlement to service connection for a back disability is granted.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The April 2002 rating decision that denied service connection for an eye disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

4.  New and material evidence has been received, and the petition to reopen the issue of entitlement to service connection for a right eye disability is granted.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

5.  The criteria for service connection for lumbar spine arthritis have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

6.  The criteria for service connection for left lower extremity radiculopathy as secondary to service-connected lumbar spine arthritis have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).

7.  The criteria for service connection for right lower extremity radiculopathy as secondary to service-connected lumbar spine arthritis have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  See 38 U.S.C.A. § 5108; Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

Lumbar Spine Arthritis

Service connection for lumbar spine arthritis was denied in a September 2010 rating decision on the basis that the disability was not incurred in or aggravated by military service.  New and material evidence was not received within a year of notice of the decision.  See 38 C.F.R. § 3.156(b).  The Veteran did not initiate an appeal of this decision and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

Since the September 2010 denial, the Veteran underwent an August 2013 VA back examination after which the examiner provided an opinion linking his current lumbar spine arthritis to stiffness he experienced in service.  As this evidence was not previously before VA at the time of the prior denial, it is new.  As it assists in establishing that the Veteran's disability is related to his military service, it is material.

Therefore, the Board finds that the evidence received since September 2010 denial was not previously considered by agency decision makers; is not cumulative and redundant of evidence already of record; relates to unestablished facts; and raises a reasonable possibility of substantiating his claim for service connection.  Thus, reopening of the Veteran's claim of service connection for lumbar spine arthritis is warranted.   See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Board will proceed to address the merits of the claim; as the Board is granting service connection the Veteran is not prejudiced by this action.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010).

Right Eye Disability

Service connection for an eye disability was denied in an April 2002 rating decision on the basis that the Veteran did not have a diagnosed eye disability.  New and material evidence was not received within a year of notice of the decision.  See 38 C.F.R. § 3.156(b).  The Veteran did not initiate an appeal of this decision and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

Since the April 2002 prior denial, the Veteran testified at a March 2015 Board hearing that his eyes have floaters, astigmatism, and cataracts.  As this evidence was not previously before VA, it is new.  As it is indicative that the Veteran may have a current eye disability, it is material.  Additionally, the credibility of the evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Therefore, the Board finds that the evidence received since the April 2002 denial was not previously considered by agency decision makers; is not cumulative and redundant of evidence already of record; relates to unestablished facts; and raises a reasonable possibility of substantiating his claim for service connection.  Thus, reopening of the Veteran's claim of service connection for a right eye disability is warranted.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claim is further addressed in the remand section.

II.  Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish service connection on a direct basis, there must be (1) competent evidence of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between an in-service injury or disease and the current disability.

Alternatively, service connection may also be established on a secondary basis where a nonservice-connected disability is proximately caused or aggravated by a service-connected disability.  38 C.F.R. § 3.310.  To establish service connection on a secondary basis, there must be (1) a current disability; (2) a service-connected disability; and (3) evidence that the current disability is proximately caused or aggravated by the service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Lumbar Spine Arthritis

The Veteran is diagnosed with lumbar degenerative disc disease.  The current disability element of service connection is met.

The Veteran's service treatment records (STRs) show that in February 1955 the Veteran complained of lumbar back pain that had been present for over a year.  In September 1958, he complained of back stiffness.  Based on these records, the in-service incurrence element of service connection is met.

The Veteran underwent VA back examinations in October 2001, July 2010, and August 2013, and a supplementary VA opinion was provided in October 2013.  These examinations and opinion provide evidence relating to a nexus between his current disability and his military service.

During the October 2001 VA examination, he reported that he began having back pain in service and stated that he believes it was induced by riding and standing up in a heavy vehicle while in Korea.  He stated that he was seen at Offutt Air Force Base for his back and was told that x-rays showed that he had arthritis.  The VA examiner did not examine the Veteran's back but he did enclose a recent MRI of the lumbar spine which showed considerable back problems with spinal stenosis, degenerative arthritis, and degenerative disc disease.

At the July 2010 VA examination, the examiner reviewed the claims file and noted that the Veteran's medical history showed that he was a diesel mechanic in service and that repeated jarring and lifting in cold weather caused back pain.  The onset of the pain was gradual from 1955 to 1956.  The examiner also noted that the Veteran has undergone two lumbar laminectomies recently, the first in 2001 and the second in 2003.  The second surgery was the result of an aggravating work-related injury that occurred the same year.  After examining the Veteran, the examiner opined that the Veteran's lumbar spine arthritis was less likely than not the result of strained lumbar muscles in service.  The given rationale was that the only recorded lumbar difficulty in service was minimal muscle tenderness, and while the Veteran provided a good history of riding in the back of military trucks on metal side benches over frozen rough roads in Korea, there are no records of him being seen for back pain there.

At the August 2013 VA examination, the Veteran maintained that his lumbar spine arthritis was the gradual result of his duties as a diesel mechanic and that riding in military vehicles also contributed.  He stated that he began seeing doctors for back pain in the 1980s or 1990s, but the examiner noted that the earliest medical records in the claims file dated back to 2001.  After examining the Veteran, the examiner opined that the current lumbar spine disability was at least as likely as not incurred in or caused by the lumbar pain and stiffness in service.  The rationale was that the Veteran's military duties as described during the examination would cause trauma to the low back sufficient to cause the degenerative lumbar condition that exists today.  The examiner also found the Veteran's statements credible as he related that he did not seek treatment often in service because he wanted to keep his job.

In October 2013, a VA physician issued a medical opinion to reconcile the two contradictory opinions of record.  The physician opined that it was less likely than not that the Veteran's lumbar spine arthritis was related to active service.  In reaching this conclusion, the examiner stated that the Veteran's STRs only showed one complaint of a "stiff back" in September 1958 and that this condition was transient.  The physician then opined that the Veteran's current disability is more likely than not related to 50 years of nicotine dependence (explaining that nicotine reduces blood flow which in turn prevents repair of microtraumas) and a 2003 work-related injury after which surgery was required.

Based on a review of the evidence, the Board finds that there is a reasonable basis to conclude that the Veteran's lumbar spine arthritis is related to the gradual onset of pain and stiffness he experienced in service.  This conclusion is supported by the August 2013 VA examination opinion.  The Board is persuaded by that examiner's consideration of the Veteran's lay statements and military occupational specialty, and by the examiner's recognition of the 2001 VA examination that included an MRI showing considerable back problems, including arthritis.  The Board also notes that the MRI shows that the Veteran's lumbar spine arthritis pre-existed his 2003 work-related injury.

The Board finds the July 2010 VA examination report and October 2013 VA medical opinion to be less persuasive.  In regards to the 2010 VA examination report, the examiner did not discuss the Veteran's lay contentions and offered a rationale for his negative nexus opinion based on essentially a lack of recurring complaints of back problems in service.  He did not discuss how the 1955 STR that showed the Veteran had complained of experiencing lumbar back pain for a year factored into his conclusion.  In regards to the October 2013 VA medical opinion, that author did not find the 1955 STR in his review of the claims file and he did not discuss how the Veteran's lay assertions impacted his conclusion.  In light of these deficiencies, the Board finds these opinions to be less persuasive and have less probative value.

Accordingly, the Board finds that there is a nexus between the Veteran's current lumbar spine arthritis and his in-service pain and stiffness, particularly when reasonable doubt is resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  All three elements of service connection have been met.  Service connection for lumbar spine arthritis is warranted.


Left and Right Radiculopathy

The Veteran contends that his left and right lower extremity radiculopathy is related to his lumbar spine arthritis.  As the Board is granting service connection for lumbar spine arthritis, the first element of service connection on a secondary basis is met as such a claim presupposes there is an underlying service-connected disability.  

The August 2013 VA examination notes an ongoing diagnosis of lumbar radiculopathy dating back to 2001.  Thus the second element of service connection on a secondary basis is also met.  Also, the Veteran underwent a VA examination in August 2013 and the examiner opined that the Veteran's left and right lower extremity radiculopathy is at least as likely as not related to his lumbar spine arthritis.  The examiner based his conclusion on a review of the medical records, the Veteran's lay statements, and the examination.

The other VA examination reports contained in the claims file focus on the relation between the Veteran's lumbar spine arthritis and military service.  They do not provide opinions as to whether his radiculopathies are related to his lumbar spine arthritis.

Accordingly, the Board finds that the evidence of record demonstrates a nexus between the Veteran's left and right lower extremity radiculopathy and his service-connected lumbar spine arthritis.  All three elements of service connection on a secondary basis have been met.  Therefore, service connection for left and right lower extremity radiculopathy, secondary to service-connected lumbar spine arthritis, is warranted. 


ORDER

The previously denied claim for service connection for lumbar spine arthritis is reopened; service connection for lumbar spine arthritis is granted.

The previously denied claim for service connection for a right eye disability is reopened; to this extent only, the appeal is granted.

Service connection for left lower extremity radiculopathy secondary to service-connected lumbar spine arthritis is granted.

Service connection for right lower extremity radiculopathy secondary to service-connected lumbar spine arthritis is granted.


REMAND

The Veteran seeks increased disability ratings for his service-connected left knee and right knee arthritis.  At the March 2015 Board hearing, he testified that both of his knees have worsened since he was granted an increased initial rating for his right knee arthritis in a March 2014 rating decision.  In particular, he noted that both knees feel like they will give out on him.  A new VA examination is required to evaluate the current level of disability of the Veteran's left knee and right knee arthritis.  See 38 C.F.R. §§ 3.326, 3.327 (2014); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).

Above, the Board reopened the Veteran's claim for service connection for a right eye disability.  In an April 2014 VA treatment record, he indicated that he has undergone a private eye examination.  As there may exist additional evidence in support of the Veteran's claim, remand to attempt to obtain this evidence is required.

Accordingly, these issues are REMANDED for the following actions:

1.  Contact the Veteran and obtain any outstanding private treatment records relating to his claimed eye condition.  If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for a VA examination to determine the nature and severity of his left and right knee arthritis.  The entire claims file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to review the pertinent information, including the Veteran's lay assertions, and undertake any necessary studies.  Then, the examiner is to provide a current assessment of the Veteran's left and right knee arthritis.  A separate assessment should be provided for each joint, including range of motion testing and whether instability is present.

The examination report must include a complete rationale for all opinions expressed. 

3.  Finally, readjudicate the issues remaining on appeal, including the service connection claim on the merits.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


